(NON-U.S. AND NON-CANADIAN SUBSCRIBERS ONLY)
 
THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “AGREEMENT”) RELATES TO AN
OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S.
PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE BEEN REGISTERED
UNDER THE 1933 ACT OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO REGISTERED,
NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO
U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.
 


 


 
KONARED CORPORATION
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
UNITS
 
 
INSTRUCTIONS TO PURCHASER
 
This SUBSCRIPTION FORM is for use by non-US and non-Canadian investors.
 
1.           REVIEW the entire subscription form.
 
2.           COMPLETE the information on page 1 of this Subscription Agreement.
 
3.
Return this Subscription Agreement together with the subscription proceeds paid
by certified cheque or bank draft payable to Clark Wilson LLP, in trust, legal
counsel to the company, 900 – 885 West Georgia Street, Vancouver, British
Columbia V6C 3H1 Attention: Bernard Pinsky (bip@cwilson.com). The subscription
proceeds may also be wired to Clark Wilson LLP pursuant to wiring instructions
attached on page 11.

 
4.           All other information must be filled in where appropriate.
 



 
 
 
This is Page  of 1 of 11  pages of a subscription agreement and related
appendices, schedules and forms. Collectively, these pages together are referred
to as the “Subscription Agreement”.



KONARED CORPORATION
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
 
The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from KONARED CORPORATION (the “Issuer”) that number of units of the
Issuer (the “Units”) set out below at a price of $0.45 per Unit.  Each Unit is
comprised of one common share in the capital of the Issuer (each, a “Share”) and
one non-transferable common share purchase warrant (each, a “Warrant”).  Each
Warrant shall entitle the holder thereof to acquire one additional Share (each,
a “Warrant Share”) at a price of $0.65 per Warrant Share until 5:00 p.m.
(Hawaii-Aleutian time) on the date of expiration of the Warrant, which is five
(5) years following the Closing Date (as defined herein). The Subscriber agrees
to be bound by the terms and conditions set forth in the attached “Terms and
Conditions of Subscription for Units”.
SUBSCRIBER INFORMATION
 
SECURITIES TO BE PURCHASED
   
Number of Units:  _________________ x $0.45
(Name of Subscriber)
   
X
 
Aggregate Subscription Price:  $________________
(Signature of Subscriber – if the Subscriber is an Individual)
 
(the “Subscription Amount”, plus wire fees if applicable)
X
   
(Signature of Authorized Signatory – if the Subscriber is not an Individual)
 
 
(Name and Title  of Authorized Signatory – if the Subscriber is not an
Individual)
 
(SIN, SSN, or other Tax Identification Number of the Subscriber)
 
(Subscriber’s Address, including city and Zip Code)
 
 
 
(Telephone Number)
 
(Email Address)
 
Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent for
accounts fully managed by it.
 
 
(Name of Disclosed Principal)
 
 
(Address of Disclosed Principal)
 
 
(Account Reference, if applicable)
 
 
(SIN, SSN, or other Tax Identification Number of Disclosed Principal)
REGISTRATION
 
DELIVERY
Register the Shares and Warrants as set forth below:
 
 
(Name to Appear on Share Certificate)
 
(Account Reference, if applicable)
 
 
(Address)                                                                      
(City, Postal Code)
 
Deliver the Shares and Warrants as set forth below:
 
 
(Attention - Name)
 
 
(Street Address, including Postal Code) (No PO Box)
 
(Telephone Number)



Number and kind of securities of the Issuer held, directly or indirectly, or
over which control or direction is exercised by the Subscriber, if any:
 
Common
Shares                                                                     
Warrants                                                                     
 
1.   State whether the Subscriber is an Insider of the Issuer:
Yes  [  ]     No  [   ]
 
2.  State whether the Subscriber is a registrant:
Yes  [  ]     No  [   ]




 
1

--------------------------------------------------------------------------------

 

 
ACCEPTANCE
 
The Issuer hereby accepts the subscription as set forth above on the terms and
conditions contained in this Private Placement Subscription Agreement (including
the Terms and Conditions and Exhibits attached hereto) as of the _____ day of
_______________, 2013.
 
KONARED CORPORATION
 
Per:           
 
Authorized Signatory




Address:                2829 Ala Kalani Kaumaka St., Suite F 133
Koloa, HI 96756


Attention:              President





 
2

--------------------------------------------------------------------------------

 

 
TERMS AND CONDITIONS OF SUBSCRIPTION FOR UNITS
 
1.  
SUBSCRIPTION

 
1.1  
On the basis of the representations and warranties and subject to the terms and
conditions set forth herein, the Subscriber hereby irrevocably subscribes for
and agrees to purchase Units of the Issuer at a price of $0.45 per Unit (such
subscription and agreement to purchase being the “Subscription”), for the
Subscription Amount shown on page 1 of this subscription agreement (the
“Agreement”), which is tendered herewith, on the basis of the representations
and warranties and subject to the terms and conditions set forth in this
Agreement.

 
1.2  
Each Unit will consist of one Share and one Warrant.  The Warrants shall be
non-transferable.  Each Warrant shall entitle the holder thereof to purchase one
Warrant Share, as presently constituted, for a period of five (5) years
commencing from the Closing Date (as defined herein) at an exercise price of
$0.65 per Warrant Share.  The Units, Shares, Warrants and Warrant Shares are
referred to herein as the “Securities”.

 
1.3  
The Issuer hereby agrees to sell the Units to the Subscriber on the basis of the
representations and warranties and subject to the terms and conditions set forth
in this Agreement.  Subject to the terms of this Agreement, the Agreement will
be effective upon its acceptance by the Issuer.

 
1.4  
The Subscriber acknowledges that the Units have been offered as part of an offer
by the Issuer of such number of securities as may be determined by the board of
directors of the Issuer in its sole discretion (the “Offering”).

 
1.5  
The Subscriber acknowledges that a finder’s fee or a broker’s commission may be
paid by the Issuer in connection with this Subscription.

 
1.6  
Unless otherwise provided, all dollar amounts referred to in this Agreement are
in lawful money of the United States of America.

 
2.  
PAYMENT

 
2.1  
The Subscription Amount must accompany this Subscription and shall be paid by
wire transfer to the legal counsel for the Issuer pursuant to the wiring
instructions set out on page 12.  The Subscriber irrevocably authorizes such
lawyers to immediately deliver the funds to the Issuer upon receipt of the funds
from the Subscriber.  The Subscriber authorizes the Issuer to treat the
Subscription Amount as an interest free loan until the closing of the Offering
(the “Closing”) and the Subscriber authorizes the Issuer and its lawyers to
release the Subscription Amount to the Issuer prior to the Closing.

 
2.2  
The Subscriber acknowledges and agrees that this Agreement, the Subscription
Amount and any other documents delivered in connection herewith will be held by
or on behalf of the Issuer.  In the event that this Agreement is not accepted by
the Issuer for whatever reason, which the Issuer expressly reserves the right to
do, the Subscription Amount (without interest thereon) and any other documents
delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth on page 1 of this Agreement.

 
3.  
DOCUMENTS REQUIRED FROM SUBSCRIBER

 
3.1  
The Subscriber shall complete, sign and return to the Issuer as soon as
possible, on request by the Issuer, any additional documents, notices and
undertakings as may be required by any regulatory authorities and applicable
law.


 
3

--------------------------------------------------------------------------------

 

 
3.2  
Both parties to this Agreement acknowledge and agree that Clark Wilson LLP has
acted as counsel only to the Issuer and is not protecting the rights and
interests of the Subscriber.  The Subscriber acknowledges and agrees that the
Issuer and Clark Wilson LLP have given the Subscriber the opportunity to seek,
and are hereby recommending that the Subscriber obtain, independent legal advice
with respect to the subject matter of this Agreement and, further, the
Subscriber hereby represents and warrants to the Issuer and Clark Wilson LLP
that the Subscriber has sought independent legal advice or waives such advice.

 
4.  
CONDITIONS AND CLOSING

 
4.1  
The Closing shall occur on or before November 30, 2013, or on such other date as
may be determined by the Issuer in its sole discretion (the “Closing Date”).

 
4.2  
The Closing (including the closing of this Subscription) is conditional upon and
subject to:

 
(a)  
the Issuer having obtained all necessary approvals and consents, including
regulatory approvals for the Offering; and

 
(b)  
the issue and sale of the Units being exempt from the requirement to file a
prospectus and the requirement to deliver an offering memorandum under
applicable securities legislation relating to the sale of the Units, or the
Issuer having received such orders, consents or approvals as may be required to
permit such sale without the requirement to file a prospectus or deliver an
offering memorandum.

 
4.3  
The Subscriber acknowledges that the certificates representing the Shares and
the Warrants will be available for delivery, provided that the Subscriber has
satisfied the requirements of Section 3 hereof and the Issuer has accepted this
Agreement.

 
5.  
ACKNOWLEDGEMENTS OF SUBSCRIBER

 
The Subscriber acknowledges and agrees that:
 
(a)  
the Securities have not been registered under the U.S. Securities Act of 1933,
as amended (the ”1933 Act”), or under any securities or “blue sky” laws of any
state of the United States and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to a U.S. Person,
as that term is defined in Regulation “S” (“Regulation ‘S’”) promulgated by the
Securities and Exchange Commission (the “SEC”) pursuant to the 1933 Act, except
in accordance with the provisions of Regulation “S”, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act,
and in each case only in accordance with applicable state securities laws;

 
(b)  
the Issuer has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act or any other securities legislation;

 
(c)  
the decision to execute this Agreement and acquire the Securities agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Issuer and such decision is
based entirely upon a review of any public information which has been filed by
the Issuer with the SEC (collectively, the “Public Record”);


 
4

--------------------------------------------------------------------------------

 

 
(d)  
the Subscriber understands and agrees that the Issuer and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Agreement and agrees that if any of
such acknowledgements, representations and agreements are no longer accurate or
have been breached, the Subscriber shall promptly notify the Issuer;

 
(e)  
there are risks associated with the purchase of the Securities, as more fully
described in the Issuer’s periodic disclosure forming part of the Public Record;

 
(f)  
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuer;

 
(g)  
a portion of this Offering may be sold pursuant to an agreement between the
Issuer and one or more agents registered in accordance with applicable
securities laws, in which case the Issuer will pay a fee and/or compensation
securities on terms as set out in such agency agreement;

 
(h)  
finder’s fees or broker’s commissions may be payable by the Issuer to finders
who introduce purchasers to the Issuer;

 
(i)  
the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

 
(j)  
all of the information which the Subscriber has provided to the Issuer is
correct and complete as of the date this Agreement is signed, and if there
should be any change in such information prior to the Closing, the Subscriber
will immediately provide the Issuer with such information;

 
(k)  
the Issuer is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Subscriber will hold harmless the
Issuer from any loss or damage it or they may suffer as a result of the
Subscriber’s failure to correctly complete this Agreement;

 
(l)  
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuer is not in any way responsible) for compliance with:

 
(i)  
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 
(ii)  
applicable resale restrictions;

 
(m)  
the Subscriber understands and agrees that there may be material tax
consequences to the Subscriber of an acquisition or disposition of the
Securities. The Issuer gives no opinion and makes no representation with respect
to the tax consequences to the Subscriber under federal, state, local or foreign
tax law of the Subscriber’s acquisition or disposition of the Securities;


 
5

--------------------------------------------------------------------------------

 

 
(n)  
the Issuer has advised the Subscriber that the Issuer is relying on an exemption
from the requirements to provide the Subscriber with a prospectus and to sell
the Securities through a person registered to sell securities under applicable
securities laws, as a consequence of acquiring the Securities pursuant to such
exemption, certain protections, rights and remedies provided by the applicable
securities legislation;

 
(o)  
no securities commission or similar regulatory authority has reviewed or passed
on the merits of any of the Securities;

 
(p)  
there is no government or other insurance covering any of the Securities;

 
(q)  
there are restrictions on the Subscriber’s ability to resell the Securities and
it is the responsibility of the Subscriber to find out what those restrictions
are and to comply with such restrictions before selling any of the Securities;

 
(r)  
the Issuer will refuse to register the transfer of any of the Securities to a
U.S. Person not made pursuant to an effective registration statement under the
1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act and in each case in accordance with applicable
laws;

 
(s)  
this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Issuer, and the Subscriber acknowledges and agrees that the Issuer
reserves the right to reject any Subscription for any reason whatsoever;

 
(t)  
the Subscriber has not acquired the Units as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S) in the
United States in respect of any of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities; provided, however, that the Subscriber may sell
or otherwise dispose of any of the Securities pursuant to registration of any of
the Securities pursuant to the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements and as otherwise
provided herein;

 
(u)  
the Subscriber is not a U.S. Person (as defined in Regulation S), is outside the
United States when receiving and executing this Agreement and is acquiring the
Units as principal for its own account or for account of the Disclosed
Principal, as applicable, for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalization thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in such Units,
other than the Disclosed Principal, if applicable;

 
(v)  
the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Units, although in technical compliance with Regulation S, would not
be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

 
(w)  
the Securities are not listed on any stock exchange or automated dealer
quotation system, other than the OTC Bulletin Board, and no representation has
been made to the Subscriber that any of the Securities will become listed on any
stock exchange or automated dealer quotation system.


 
6

--------------------------------------------------------------------------------

 

 
6.  
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSCRIBER

 
6.1  
The Subscriber hereby represents and warrants to and covenants with the Issuer,
as of the date of this Agreement and as of the Closing Date (which
representations, warranties and covenants shall survive the Closing) that:

 
(a)  
the Subscriber is outside the United States when receiving and executing this
Agreement;

 
(b)  
the Subscriber is not a “U.S. Person”, as defined in Regulation S;

 
(c)  
the Subscriber is not acquiring the Units for the account or benefit of,
directly or indirectly, any U.S. Person, as defined in Regulation S;

 
(d)  
the Subscriber is resident in the jurisdiction set out on Page 1 of this
Subscription Agreement;

 
(b)  
the Subscriber:

 
(i)  
is knowledgeable of, or has been independently advised as to, the applicable
laws of the securities regulators having application in the jurisdiction in
which the Subscriber is resident (the “International Jurisdiction”) which would
apply to the offer and sale of the Securities,

 
(ii)  
is purchasing the Securities pursuant to exemptions from prospectus or
equivalent requirements under applicable laws or, if such is not applicable, the
Subscriber is permitted to purchase the Securities under the applicable laws of
the securities regulators in the International Jurisdiction without the need to
rely on any exemptions,

 
(iii)  
acknowledges that the applicable laws of the authorities in the International
Jurisdiction do not require the Issuer to make any filings or seek any approvals
of any kind whatsoever from any securities regulator of any kind whatsoever in
the International Jurisdiction in connection with the offer, issue, sale or
resale of any of the Securities,

 
(iv)  
represents and warrants that the purchase of the Securities by the Subscriber
does not trigger:

 
A.  
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 
B.  
any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction, and

 
(v)  
will, if requested by the Issuer, deliver to the Issuer a certificate or opinion
of local counsel from the International Jurisdiction which will confirm the
matters referred to in subparagraphs (ii), (iii) and (iv) above to the
satisfaction of the Issuer, acting reasonably;

 
(c)  
the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;


 
7

--------------------------------------------------------------------------------

 

 
(d)  
the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

 
(a)  
the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;

 
(b)  
the Subscriber has received and carefully read this Agreement;

 
(e)  
the Subscriber is aware that an investment in the Issuer is speculative and
involves certain risks (including those risks disclosed in the Public Record),
including the possible loss of the entire investment;

 
(f)  
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Issuer and agrees that the Issuer will not
be responsible in any way whatsoever for the Subscriber’s decision to invest in
the Securities and the Issuer;

 
(g)  
the Subscriber is not an underwriter of, or dealer in, any of the Securities,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Securities or any of them;

 
(h)  
the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media, or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 
(i)  
no person has made to the Subscriber any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities,

 
(ii)  
that any person will refund the purchase price of any of the Securities, or

 
(iii)  
as to the future price or value of any of the Securities; and

 
(e)  
the Subscriber is acquiring the Units as principal, or for account of the
Disclosed Principal, as applicable, and for investment only and not with a view
to, or for, resale, distribution or fractionalization thereof, in whole or in
part, and, in particular, it, or the Disclosed Principal, has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons (as defined in Regulation S);

 
(f)  
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Units for an indefinite period of time, and can afford the
complete loss of such investment; and

 
(g)  
the Subscriber is able to fend for itself in the subscription, has the degree of
knowledge, education and experience in financial and business matters as to
enable the Subscriber to evaluate the merits and risks of the investment in the
Units and the Issuer.


 
8

--------------------------------------------------------------------------------

 

 
6.2  
In this Agreement, the term “U.S. Person” shall have the meaning ascribed
thereto in Regulation S promulgated under the 1933 Act and for the purpose of
the Agreement includes any person in the United States.

 
7.  
REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE ISSUER

 
7.1  
The Subscriber acknowledges that the representations and warranties contained
herein are made by it with the intention that such representations and
warranties may be relied upon by the Issuer and its legal counsel in determining
the Subscriber’s eligibility to purchase the Securities under applicable
legislation, or (if applicable) the eligibility of others on whose behalf it is
contracting hereunder to purchase the Securities under applicable
legislation.  The Subscriber further agrees that by accepting delivery of the
certificates representing the Shares and the Warrants on the Closing Date, it
will be representing and warranting that the representations and warranties
contained herein are true and correct as at the Closing Date with the same force
and effect as if they had been made by the Subscriber on the Closing Date and
that they will survive the purchase by the Subscriber of the Securities and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such Securities.

 
8.  
RESALE RESTRICTIONS

 
8.1  
The Subscriber acknowledges that any resale of any of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee.  The Subscriber
acknowledges that none of the Securities have been registered under the 1933 Act
or the securities laws of any state of the United States.  The Securities may
not be offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

 
8.2  
The Subscriber acknowledges that restrictions on the transfer, sale or other
subsequent disposition of the Securities by the Subscriber may be imposed by
securities laws in addition to any restrictions referred to in Section  above,
and, in particular, the Subscriber acknowledges and agrees that none of the
Securities may be offered or sold to a U.S. Person or for the account or benefit
of a U.S. Person (other than a distributor) prior to the end of the Distribution
Compliance Period as specified in Regulation S under the 1933 Act.

 
9.  
ACKNOWLEDGEMENT AND WAIVER

 
9.1  
The Subscriber has acknowledged that the decision to acquire the Securities was
solely made on the basis of publicly available information.  The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Securities.

 
10.  
LEGENDING AND REGISTRATION OF SUBJECT SECURITIES

 
10.1  
The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

 
“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933 ACT) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).  ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED
STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”
 
10.2  
The Subscriber hereby acknowledges and agrees to the Issuer making a notation on
its records or giving instructions to the registrar and transfer agent of the
Issuer in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.

 
11.  
COLLECTION OF PERSONAL INFORMATION

 
11.1  
The Subscriber acknowledges and consents to the fact that the Issuer is
collecting the Subscriber’s personal information for the purpose of fulfilling
this Agreement and completing the Offering.  The Subscriber's personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) may be disclosed by the Issuer
to (a) stock exchanges or securities regulatory authorities, (b) the Issuer's
registrar and transfer agent, (c) tax authorities, (d) any of the other parties
involved in the Offering, including legal counsel, and may be included in record
books in connection with the Offering.  By executing this Agreement, the
Subscriber is deemed to be consenting to the foregoing collection, use and
disclosure of the Subscriber's personal information (and, if applicable, the
personal information of those on whose behalf the Subscriber is contracting
hereunder) for the foregoing purposes and to the retention of such personal
information for as long as permitted or required by law or business
practice.  Notwithstanding that the Subscriber may be purchasing Units as agent
on behalf of an undisclosed principal, the Subscriber agrees to provide, on
request, particulars as to the nature and identity of such undisclosed
principal, and any interest that such undisclosed principal has in the Issuer,
all as may be required by the Issuer in order to comply with the foregoing.

 
12.  
COSTS

 
12.1  
The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Units shall be borne
by the Subscriber.

 
13.  
GOVERNING LAW

 
13.1  
This Agreement is governed by the laws of the State of Nevada.  The Subscriber,
in its personal or corporate capacity and, if applicable, on behalf of each
beneficial purchaser for whom it is acting, irrevocably attorns to the
jurisdiction of the courts of the State of Nevada.

 
14.  
CURRENCY

 
14.1  
Any reference to currency in this Agreement is to the currency of the United
States of America unless otherwise indicated.

 
15.  
SURVIVAL

 
15.1  
This Agreement, including, without limitation, the representations, warranties
and covenants contained herein, shall survive and continue in full force and
effect and be binding upon the parties hereto notwithstanding the completion of
the purchase of the Securities by the Subscriber pursuant hereto.


 
9

--------------------------------------------------------------------------------

 

 
16.  
ASSIGNMENT

 
16.1  
This Agreement is not transferable or assignable.

 
17.  
SEVERABILITY

 
17.1  
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.

 
18.  
ENTIRE AGREEMENT

 
18.1  
Except as expressly provided in this Agreement and in the exhibits, agreements,
instruments and other documents attached hereto or contemplated or provided for
herein, this Agreement contains the entire agreement between the parties with
respect to the sale of the Units and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Issuer or by anyone else.

 
19.  
NOTICES

 
19.1  
All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication, including facsimile, electronic mail or other means of
electronic communication capable of producing a printed copy.  Notices to the
Subscriber shall be directed to the address of the Subscriber set forth on page
1 of this Agreement and notices to the Issuer shall be directed to it at the
address of the Issuer set forth on page 2 of this Agreement.

 
20.  
COUNTERPARTS AND ELECTRONIC MEANS

 
20.1  
This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall constitute an original and all of which
together shall constitute one instrument.  Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date hereinafter set forth.

 
21.  
INDEMNITY

 
21.1  
The Subscriber will indemnify and hold harmless the Issuer and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement or in any document
furnished by the Subscriber to the Issuer in connection herewith being untrue in
any material respect or any breach or failure by the Subscriber to comply with
any covenant or agreement made by the Subscriber to the Issuer in connection
therewith.

 
22.  
ACKNOWLEDGEMENT AND WAIVER

 
22.1  
The Subscriber has acknowledged that the decision to purchase the Securities was
solely made on the basis of information concerning the Issuer that was available
to the Subscriber on the EDGAR database maintained by the SEC at www.sec.gov


 
10

--------------------------------------------------------------------------------

 



 


 
US DOLLAR WIRE INSTRUCTIONS
 
INSTRUCTIONS FOR WIRING FUNDS TO CLARK WILSON LLP


Beneficiary:
 
Beneficiary Bank:
 
SWIFT Code:
 
Beneficiary Account number:
 
Transit Number:
 
Bank Code:
 
Intermediary Bank:
 
ABA Number:
 
SWIFT Code:
 



PLEASE ALSO INSTRUCT YOUR BANKER TO QUOTE
YOUR NAME AND OUR FILE NO. 40710-0001 / BIP


THE SUBSCRIBER IRREVOCABLY AUTHORIZES AND DIRECTS SUCH LAWYERS TO IMMEDIATELY
DELIVER THE FUNDS TO THE ISSUER UPON RECEIPT OF THE FUNDS FROM THE PURCHASER.


PLEASE ENSURE THAT APPLICABLE WIRE FUNDS FOR YOUR BANK AND $25.00 FOR THE
RECEIVING BANK’S WIRE CHARGES ARE ADDED TO YOUR WIRED SUBSCRIPTION AMOUNT.
 


 
END OF SUBSCRIPTION AGREEMENT

 
11

--------------------------------------------------------------------------------

 
